                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 1 of 41




ATTACHMENT B-2 – DEFENDANTS’ WITNESS LIST

     Defendants provide the following list of potential witnesses. Defendants reserve the right to

remove any witness from this list or not call any witness on this list. In addition to those individuals

listed below, Defendants reserve the right to call any witness on Plaintiffs’ Witness List(s) and any

witness who may be necessary for purposes of impeachment or rebuttal.

     If other witnesses to be called at the trial become known, their names, addresses and subject of

their testimony will be reported to opposing counsel in writing as soon as they are known; this does not

apply to rebuttal or impeachment witnesses.

     Oilpro reserves the right to amend or supplement this list.

Name/Address                             Nature of their Testimony
Antonini, Jeremy                         Mr. Antonini is the former Vice-President of Product
c/o George Edwards III                   Development for Oilpro and previously worked for
Murtaza Sutarwalla                       Rigzone. Mr. Antonini was involved with Oilpro’s software,
2555 N. MacGregor Way, Suite 1000        database, and operations, and therefore has knowledge
Houston, Texas 77004                     regarding those systems.
(832) 717-2562
                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 2 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                             Nature of their Testimony
Fairbanks, Jonathan                      Mr. Fairbanks has knowledge regarding his ownership
c/o David C. Buck                        interest in Oilpro and the projection on which Plaintiffs’
Sidley Austin                            expert relied.
1000 Louisiana Street, Suite 6000
Houston, Texas 77002
(713) 495-4521

Kent, Casey                              Mrs. Kent has knowledge related to the situation of Mr.
c/o James Munisteri                      David Kent related to claims by Plaintiffs.
Foley & Lardner
1000 Louisiana St, Suite 2000
Houston, Texas 77002
(713) 267-5500

Kent, David W. Jr.                       Mr. David Kent was previously the President of Oilpro and
c/o James Munisteri                      Rigzone. Mr. David Kent was involved with and therefore
Foley & Lardner                          had familiarity with Oilpro’s and Rigzone’s business and
1000 Louisiana St, Suite 2000            operations.
Houston, Texas 77002
(713) 267-5500




                                                    2
                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 3 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                             Nature of their Testimony
Montang, Melvin “Bud”                    Mr. Montang has knowledge about the purchase of Rigzone
10214 Kielder Pointe Drive               in 2010, the operations of DHI and Rigzone, and the job
Spring, Texas 77379                      board industry.
(515) 710-7113

Nortman, Chez                            Mr. Nortman is the Project Services Manager for Progressive
2 Houston Center                         Global Energy & Natural Resources. Mr. Nortman has
909 Fannin, Suite P-350                  knowledge regarding Rigzone resumes and the facts and
Houston, Texas 77010                     circumstances giving rise to Oilpro’s counterclaims.
(832) 900-5965

Bumby, Laura                             Ms. Bumby is a former administrator for Oilpro. Ms. Bumby
c/o John B. Kinchen                      was involved with, and is therefore familiar with, Oilpro’s
Hughes Arnell Kinchen, LLP               business and operations.
1221 McKinney, Suite 3150
Houston, Texas 77010
(713) 942-2255




                                                    3
                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 4 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                             Nature of their Testimony
Campbell, Brian                          Mr. Campbell is the Vice President of Business and Legal
c/o Walter Lynch                         Affairs and General Counsel for DHI Group, Inc. Mr.
Jordan, Lynch & Cancienne PLLC           Campbell has knowledge regarding the allegations contained
1980 Post Oak Blvd., Ste 2300            in DHI Group’s pleadings and Defendants’ defenses thereto,
Houston, Texas 77056                     as well as the facts and circumstances giving rise to Oilpro’s
(713) 955-4026                           counterclaims and communications with the Department of
                                         Justice.

Chana, Princepreet                       Mr. Chana was the head of security at DHI Group, Inc. Mr.
c/o Walter Lynch                         Chana has knowledge regarding the facts and circumstances
Jordan, Lynch & Cancienne PLLC           giving rise to Oilpro’s counterclaims.
1980 Post Oak Blvd., Ste 2300
Houston, Texas 77056
 (713) 955-4026

Cogdell, Dan                             Mr. Cogdell was Mr. Kent’s lawyer during the criminal
402 Main Street, 4th Floor               proceeding. Mr. Cogdell has relevant knowledge regarding
Houston, Texas 77002                     the restitution payment by Mr. David Kent and the
(713) 426-2244                           inaccurate characterization by Plaintiffs of statements in the
                                         pre-sentencing memorandum, on which Plaintiffs rely.




                                                    4
                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 5 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                             Nature of their Testimony
Dufrin, Estevan                          Mr. Dufrin is a former Marketing Director for Oilpro and
c/o Edwin J. Tomko                       worked for Rigzone. Mr. Dufrin was involved with, and is
Dykema Cox Smith                         therefore familiar with, Oilpro business and operations.
Comerica Bank Building
1717 Main Street, Suite 4200
Dallas, Texas 75201

Durney, Michael                          Mr. Durney was the President and CEO of DHI Group, Inc.
c/o Walter Lynch
Jordan, Lynch & Cancienne PLLC
1980 Post Oak Blvd., Ste 2300
Houston, Texas 77056
 (713) 955-4026

Melrose, Constance                       Ms. Melrose was the Vice President of Corporate
c/o Walter Lynch                         Development at DHI and has knowledge of the lack of
Jordan, Lynch & Cancienne PLLC           damages and harm experienced by Plaintiffs.
1980 Post Oak Blvd., Ste 2300
Houston, Texas 77056
 (713) 955-4026




                                                    5
                Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 6 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                            Nature of their Testimony
Norville, Chad                          Mr. Norville is the current President of Rigzone and has
c/o Walter Lynch                        worked for Rigzone.
Jordan, Lynch & Cancienne PLLC
1980 Post Oak Blvd., Ste 2300
Houston, Texas 77056
 (713) 955-4026

Ramos, Jesus                            Mr. Ramos has knowledge of the value of a resume in the oil
14811 Saint Mary’s Lane                 and gas industry as well as the value of resumes purchased
Houston, Texas 77079                    in bulk.
(832) 379-2971

Robins, Bryan                           Mr. Robins is a former Vice-President of Sales and a
c/o Howard L. Close                     Managing Director of Oilpro and worked for Rigzone. Mr.
Wright & Close, LLP                     Robins was involved with, and is therefore familiar with,
One Riverway, Suite 2200                Oilpro’s business and operations.
Houston, Texas 77056
(713) 972-4321




                                                    6
                 Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 7 of 41

Attachment B-2 – Defendants’ Witness List [cont.]

Name/Address                             Nature of their Testimony

EXPERTS

Neil J. Beaton                           Mr. Beaton will provide expert testimony regarding damages
c/o James Munisteri                      incurred by Oilpro due to scraping of the Oilpro website, and
Foley & Lardner                          other opinions stated in his report. Mr. Beaton’s
1000 Louisiana St, Suite 2000            qualifications are set out in his expert report, as well as his
Houston, Texas 77002                     accompanying curriculum vitae, testimony summary and list
(713) 267-5500                           of presentations / publications attached as Attachment B-2-
                                         1.

Levi Benton                              Judge Benton will rebut the testimony of Bruce Oakley
c/o James Munisteri                      concerning the reasonableness of attorneys’ fees, costs, and
Foley & Lardner                          expenses in light of Plaintiffs’ prior recovery in the
1000 Louisiana St, Suite 2000            underlying criminal action and the claims alleged. Judge
Houston, Texas 77002                     Benton will rebut the testimony of Bruce Oakley on
(713) 267-5500                           allocation of fees. Judge Benton’s CV is attached as
                                         Attachment B-2-2.

Trent Livingston                         Mr. Livingston will provide expert testimony to rebut the
c/o James Munisteri                      statements and testimony of Shane Johnson, Ph.D. as well as
Foley & Lardner                          DHI’s non-retained experts Evelina Aslanyan, Michael
1000 Louisiana St, Suite 2000            Badeaux, Jason Braddy, Chad Norville and Jamie Matlin.
Houston, Texas 77002                     Mr. Livingston’s qualifications are set out in his expert
(713) 267-5500                           report, as well as his accompanying curriculum vitae
                                         attached as Attachment B-2-3.



                                                    7
                         Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 8 of 41

        Attachment B-2 – Defendants’ Witness List [cont.]

        Name/Address                             Nature of their Testimony
        John T. Meyers                           Mr. Meyers will provide expert testimony regarding whether
        c/o James Munisteri                      DHI’s scraping differs from industry custom, Oilpro’s
        Foley & Lardner                          technical safeguards for prohibiting scraping, and the
        1000 Louisiana St, Suite 2000            reasonableness of Oilpro’s remediation cost. Mr. Meyer’s
        Houston, Texas 77002                     qualifications are set out in his expert report, as well as his
        (713) 267-5500                           accompanying curriculum vitae attached as Attachment B-2-
                                                 4.

        Saul Solomon                             Mr. Solomon will provide expert testimony regarding
        c/o James Munisteri                      economic damages claimed by DHI, and other opinions
        Foley & Lardner                          stated in his report. Mr. Solomon’s qualifications are set out
        1000 Louisiana St, Suite 2000            in his expert report, as well as his accompanying curriculum
        Houston, Texas 77002                     vitae attached as Attachment B-2-5.
        (713) 267-5500


4823-1309-1001.6




                                                            8
     Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 9 of 41




PROFESSIONAL EMPHASIS




PROFESSIONAL QUALIFICATIONS AND ASSOCIATIONS




             Business Valuation Update
               Financial Valuation and Litigation Expert
                                                           Value Examiner


EDUCATION




PROFESSIONAL EXPERIENCE




                                                                            JOINT PRE-TRIAL ORDER
                                                                              ATTACHMENT
                                                                                 B-2-1
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 10 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 11 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 12 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 13 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 14 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
       Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 15 of 41
                                                                              EXHIBIT 2
TESTIMONY SUMMARY – LAST 4 YEARS              NEIL J. BEATON, CPA/ABV/CFF, CFA, ASA
               Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 16EXHIBIT
                                                                                   of 41 3


PRESENTATIONS AND PUBLICATIONS                                            NElL J. BEATON, CPA/ABV/CFF, CFA, ASA


VENUE                                   SPONSOR                     DATE      SUBJECT
ABA Section of Family Law - 2017 CLE    American Bar Association   May 2017   Valuing Tech Companies
Conference - Seattle, WA
Complex and High Asset Divorce: A       The Seminar Group          Apr 2017   Forensic Accounting
Focus on the Money
23rd Annual Family Law Conference       AAML Washington State      Mar 2017   Valuation Discounts in Dissolution Actions
                                        Chapter
2017 Forensic & Valuation Services      FICPA                      Jan 2017   Dual Classes of Stock: Dueling Theories of
Conference - Ft. Lauderdale, FL                                               Valuation
2016 AICPA Forensic & Valuation         AICPA                      Nov 2016   Litigation Report Writing; The Good, Bad,
Services Conference - Nashville, TN                                           and Ugly Use of Demonstrative Exhibits
2016 ABV Examination Review             AICPA                      Nov 2016   ABV Examination Review Course
2016 Regional Specialty Conference      NACVA                      Sep 2016   Nuances of International Valuation
Week - Toronto, Canada                                                        Procedures and Discovery
2016 Advanced Business Valuation        ASA                        Sep 2016   Valuing Foreign Acquisitions
Conference - Boca Raton, FL
2016 Forensic Accounting and Business   KyCPA                      Aug 2016   Economic Damages for Start-Up and
Valuation Conference - Louisville, KY                                         Emerging Businesses; Valuing Emerging
                                                                              Businesses
2016 NAAATS Conference                  AICPA                      Jul 2016   Fair Value Issues: New Developments
BVR Web Seminar                         BVR                        Jun 2016   Current Trends in 409A Valuations
AICPA/AAML National Conference on       AICPA                      May 2016   Valuation of Stock Options, Appreciation
Divorce - New Orleans                                                         Rights and Other Equity Compensation
2016 New York International Family      IAFL New York Chapter      Apr 2016   Discovery of International Financial
Law Symposium                                                                 Documentation
2016 Complex Family Law: As Experts     AAML Washington State      Mar 2016   How Attorneys Can Work With a Financial
See It                                  Chapter                               Expert
2015 AICPA Forensic & Valuation         AICPA                      Nov 2015   Reconciliation and Asset Approach; Report
Services Conference                                                           Writing
ABA Section of Family Law - 2015 Fall   American Bar Association   Oct 2015   Valuation Essentials
CLE Conference - Portland, OR
AICPA Expert Witness Skills Workshop    AICPA                      Oct 2015   Expert Witness Training
- Chicago, IL
Complex and High Asset Divorce: A       The Seminar Group          Sep 2015   Interpreting Tax Returns & International
Focus on the Money                                                            Valuation Issues
AICPA Expert Witness Workshop -         AICPA                      Sep 2015   Business Valuations in Litigation: The
Webcast                                                                       Basics
AICPA Forensic & Valuation Services     AICPA                      Jul 2015   Navigating Mergers & Acquisitions:
Webcast                                                                       Understanding Mergers & Acquisitions
                                                                              Disputes
Colorado CLE                            Colorado Bar Association   Jun 2015   Lost Profits and Economic Damages: A Case
                                                                              Study Approach
BVR Web Seminar                         BVR                        May 2015   Divorce & IP: Are Patent Rights,
                                                                              Copyrights, Trademarks Still Tied Up After
                                                                              the Knot Gets Untied?
2015 AICPA/AAML Family Law              AICPA                      May 2015   Family Law Overview and Overcoming the
Conference - Las Vegas                                                        Catch 22; Bolstering your Testimony
                                                                              through Demonstratives in the Courtroom
YPO-WPO - Webinar                       Deal Global Business       Apr 2015   The Ever Changing Value of Valuation
                                        Network

                                                         Page 1
              Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 17EXHIBIT
                                                                                  of 41 3

PRESENTATIONS AND PUBLICATIONS                                                  NElL J. BEATON, CPA/ABV/CFF, CFA, ASA


VENUE                                    SPONSOR                        DATE       SUBJECT
NYS CLE Board - New York Chapter         AAML New York                 Mar 2015    Secondary Stock Markets are the New
Meeting                                  Chapter                                   Primary Issue
2014 AICPA Forensic & Valuation          AICPA                         Nov 2014    Growing Your Practice & Balancing it All;
Services Conference                                                                Reconciliation and Asset Approach
                                                                                   Discussion; Complex Capital Valuations
2014 ASA/CICBV Joint Business            ASA/CICBV                     Oct 2014    Secondary Transactions Considerations and
Valuation Conference - Toronto, ON                                                 Implications
6th Annual Wechsler Family Law           AAML Washington State         Oct 2014    Analyzing Tax Returns to Determine Income
Symposium                                Chapter                                   and Identify Assets
The Value Examiner                       NACVA                         Sep 2014    Are You Ready for Some Football? Insights
                                                                                   into NFL Team Valuations
AICPA Expert Witness Skills Webcast      AICPA                         Jul 2014    Business Valuation in Litigation - Useful
                                                                                   Tips
International Academy of Matrimonial     IAML US Chapter               May 2014    International Business Valuation: Everything
Laywers, US Chapter - New York                                                     You Always Wanted To Know But Were
                                                                                   Afraid To Ask
AICPA/AAML National Conference on        AICPA                         Apr 2014    Intellectual Property: Identification,
Divorce - Las Vegas                                                                Classification/Characterization, Valuation
                                                                                   and Distribution
Wealth Blog                              Wealthfront, Inc.             Apr 2014    The Reason Offer Letters Don't Include a
                                                                                   Strike Price
AICPA Forensic & Valuation Services      AICPA                         Nov 2013    Top Commercial Litigation Engagements;
Conference - Las Vegas                                                             Valuation of Privately-Held Company
                                                                                   Equity Securities
2013 Business Valuation and Services     Texas Society of CPAs         Oct 2013    Overview of the AICPA's M&A Disputes
Conference - Houston                                                               Practice Aid
WSBA CLE - Seattle                       AAML Washington State         Oct 2013    Strategies for Valuing Businesses or Assets
                                         Chapter                                   that have Limited Cash Flow
BVR Web Seminar                          BVR                           Oct 2013    Calculating Lost Profits for Early Stage
                                                                                   Companies
Egyptian Private Equity Association -    Financial Services            Jun 2013    Egyptian Equity Valuation and Modeling
Cairo                                    Volunteer Corps
NACVA National Consultants'              NACVA                         Jun 2013    Top Five Commercial Litigation
Conference                                                                         Assignments You're Missing Out On
AICPA Web Seminar                        AICPA                         May 2013    Overview of the Newly-Released AICPA
                                                                                   Cheap Stock Practice Aid
2nd Annual Million Dollar Divorce        The Seminar Group             Apr 2013    Overview of Business Valuation
BVR Web Seminar                          BVR                           Apr 2013    Lost Profits v. Lost Business Value
Standards of Value                       John Wiley & Sons, Inc.       Mar 2013    Chapter 6: Fair Value in Financial
                                                                                   Reporting: What Is It?
19th Annual Family Law Conference        AAML Washington State         Mar 2013    Top Tips Related to Income Adjustments
                                         Chapter                                   and Property Splits
Forensic & Valuation Services Practice   AICPA                           2013      Mergers and Acquisitions Dispute, co-
Aid                                                                                author
AICPA National BV Conference             AICPA                         Nov 2012    Fair Value Issues; Valuation of Business
                                                                                   with International Operations
Advanced Business Valuation              American Society of           Oct 2012    Valuation Using Advanced Option-based
Conference                               Appraisers                                Methods
13th Annual VSCPA BV, Fraud & Lit        Virginia Society of CPAs      Sep 2012    Valuing Early Stage Companies in General
Conference                                                                         and in Litigation



                                                              Page 2
               Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 18EXHIBIT
                                                                                   of 41 3

PRESENTATIONS AND PUBLICATIONS                                              NElL J. BEATON, CPA/ABV/CFF, CFA, ASA


VENUE                                  SPONSOR                      DATE       SUBJECT
Annual New Jersey State NACVA          New Jersey State            Sep 2012    Lost Profits v. Lost Business Value
Conference                             NACVA
AICPA Web Seminar                      AICPA/AAML                  Jun 2012    Tips, Tricks, Traps and Emerging Issues for
                                                                               the Expert Witness
BVR Web Seminar                        BVR                         May 2012    Divorce and IP: Are Patent Rights,
                                                                               Copyrights, Trademarks Still Tied Up After
                                                                               the Knot Gets Untied?
National Conference on Divorce         AICPA/AAML                  May 2012    Divorce and IP: Are Patent Rights,
                                                                               Copyrights, Trademarks Still Tied Up After
                                                                               the Knot Gets Untied?; Valuing Assets
                                                                               Outside the U.S.: Why Doesn't Everyone
                                                                               Play by Our Rules?
2011 Fair Value Congress               NACVA                       Feb 2012    AICPA Cheap Stock Practice Aid Update
FVS Web Seminar                        AICPA                       Jan 2012    Valuations for Dissenting Stockholder &
                                                                               Minority Oppression Actions
AICPA Accounting and Valuation Guide   AICPA                         2012      Valuation of Privately-Held-Company
                                                                               Equity Securities Issued as Compensation ,
                                                                               co-author
BVR Web Seminar                        BVR                         Dec 2011    Delaware Chancery Roundtable: Views from
                                                                               the Bench, Counsel & Witness Stand
AICPA National BV Conference           AICPA                       Nov 2011    Betting on the Future: The Outlook for the
                                                                               Business Valuation Profession; Cost of
                                                                               Capital: Practical Solutions in an Impractical
                                                                               World; Caught in the Crossfire: The Expert
                                                                               Witness for Valuation; Update of Final
                                                                               Comments on Cheap Stock Practice Aid;
                                                                               Marketing & Management of a Valuation
                                                                               Practice
AICPA National Forensic Conf.          AICPA                       Sep 2011    Damages for Newly Formed Entities
Business Valuation & Family Law        California Society of       May 2011    Challenges of Valuing Early Stage
Sections Joint Meeting                 CPAs, Family Law                        Companies in General and for Litigation
                                       Litigation Section
FEI Portland                           Financial Executives        May 2011    The Front Lines of Business Valuation
                                       International
Financial Valuation Application and    John Wiley & Sons, Inc.       2011      Chapter 24: Other Valuation Services
Models, Third Edition                                                          Areas, co-author
The Comprehensive Guide to Lost        Business Valuation            2011      Chapter 11: Calculating Damages for
Profits Damages for Experts and        Resources                               Early-Stage Companies, co-author
Attorneys, 2011 Edition
BVR Web Seminar                        BVR                         Dec 2010    409A Valuation Issues
AICPA National BV Conference           AICPA                       Nov 2010    Review of the Updated AICPA Cheap Stock
                                                                               Practice Aid
The Knowledge Congress Live Webcast    The Knowledge Group,        Oct 2010    Commercial Damages: Overview and Cross
Series                                 LLC                                     Examination - Bullet Proof or Bullet Holes
BVR Web Seminar                        BVR                         Oct 2010    Reasonable Certainty and Lost Profits in
                                                                               Early Stage Cos.
World Financial Symposium              Davis Wright Tremaine       Oct 2010    Factors that Increase Private Company
                                                                               Valuations
AICPA National Forensic Conference     AICPA                       Oct 2010    Shareholder Oppression and Dissenter Suits;
                                                                               Lost Profits v. Valuation in Litigation


                                                          Page 3
              Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 19EXHIBIT
                                                                                  of 41 3

PRESENTATIONS AND PUBLICATIONS                                             NElL J. BEATON, CPA/ABV/CFF, CFA, ASA


VENUE                                    SPONSOR                     DATE      SUBJECT
Forensic & Valuation Services Web        AICPA                      Sep 2010   Practical Implementation Issues Regarding
Seminar                                                                        FV Issues in Business Combinations
The Value Examiner                       NACVA                      Jun 2010   Discounts for Early-Stage Companies
ACG InterGrowth 2010 Conference          Assn. for Corporate        May 2010   Do Financial Sellers Get a Better Deal?
                                         Growth
Valuing Early Stage and Venture-         John Wiley & Sons, Inc.    Apr 2010   Advanced Valuation Techniques for Early
Backed Companies                                                               Stage Companies
3rd Annual Summit on Fair Value for      Business Valuation         Feb 2010   Advanced Workshop on Financial Reporting
Financial Reporting                      Resources                             for Stock Options Under 409A/123R

Minnesota Business Valuation             American Society of        Jan 2010   Valuation of Intellectual Property
Conference                               Appraisers - Minneapolis
TMA Meeting Series                       Turnaround Management      Jan 2010   Business Value in Uncertain Markets
                                         Association
BVR Practice Guide Series                Business Valuation         Jan 2010   Valuations for IRC 409A Compliance
                                         Resources
Valuation Strategies Magazine            Thomson Reuters            Nov 2009   Volatility in the Option Pricing Model
Business Valuation Committee             ASA                        Nov 2009   Update on Practice Aid: Valuation of Early
2009 Fair Value Summit                                                         Stage Companies
Fair Value Measurement Conference        AICPA                      Jun 2009   Private Equity Issues under FAS 157
2009 Annual Consultants' Conference      NACVA and the IBA          May 2009   IFRS v. U.S. GAAP: What You Need to
                                                                               Know
2009 Business Valuation Conference       Illinois CPA Society       May 2009   Uses and Abuses of Management
                                                                               Projections
Valcon 09: Risks, Restructurings, Real   American Bankruptcy        Feb 2009   The Impact of Globalization on Valuation of
Estate and Retail                        Institute                             Distressed Debt and Businesses
2009 ACG West Coast Mergers &            ACG of San Francisco       Feb 2009   Price v. Value: Bridging the Gap in a Down
Acquisitions Conference                                                        Economy
2nd Annual Summit on Fair Value for      Business Valuation         Feb 2009   Current Issues in 123R/409A and Mock
Financial Reporting                      Resources                             Audit Review for FAS 141 and 142
Annual Private Equity COOs and CFOs      Private Equity             Jan 2009   Panel: International Accounting and
Forum                                    International                         Valuation Standards – Convergence or
                                                                               Divergence?
Accountants' Handbook - Eleventh         John Wiley & Sons, Inc.    Jan 2009   Valuation of Assets, Liabilities, and Non
Edition 2009 Supplement                                                        Public Companies (revised)
Knowledge of Business Valuation -        Business Valuation         Dec 2008   The Uses and Abuses of Management
LIVE Webinar                             Resources                             Projections
2008 AICPA/ASA Joint Business            AICPA/ASA                  Nov 2008   "Sticky Wickets" Related to 409A
Valuation Conference                                                           Valuations; Discount Techniques for Early
                                                                               Stage Companies
Business Valuation Basics                WSCPA/AICPA                Nov 2008   Business Valuation: A Real Life Case Study

ABV Examination Review                   AICPA                      Oct 2008   The Body of Business Valuation Knowledge

IRC Section 409A: Deadline Looming -     The Knowledge Congress     Oct 2008   409A Stock Option Valuations: Does
Are You Prepared? LIVE Webinar                                                 Current Valuation Practice Match the
                                                                               Regulations
BVR Thought Leadership Series            Business Valuation         Aug 2008   The Uses & Abuses of Management
                                         Resources                             Projections - Creating a Solid Framework for
                                                                               Financial Performance Analysis


                                                           Page 4
               Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 20EXHIBIT
                                                                                   of 41 3

PRESENTATIONS AND PUBLICATIONS                                                     NElL J. BEATON, CPA/ABV/CFF, CFA, ASA


VENUE                                        SPONSOR                         DATE      SUBJECT
2008 PNW Growth Financing Conf.              Association for Corporate      Aug 2008   Price versus Value: Bridging the Gap
                                             Growth
VPS FCG Webinar Series                       Financial Consulting           May 2008   DLOM: Quantitative vs. Qualitative Models
                                             Group
Business Valuation Standards across the      Strafford Publications         May 2008   Business Valuation: Mastering Changes in
Association Landscape                                                                  Key Standards
The Birth, Life, and Death of Law            Washington State Bar           Mar 2008   The Valuation of Law Practices
Practices                                    Association
Monthly Litigation Department Meeting        Latham & Watkins, LLP          Mar 2008   Valuation of Intellectual Property in
                                                                                       Litigation and the Financial Reporting
                                                                                       Environment
ACG Capital Connection Conference            ACG of Utah                    Feb 2008   Lessons Learned From My Worst Deal
Fair Value Summit - New York                 BVR and ASA                    Feb 2008   Overview of IRC 409A and SFAS 123R
King County Bar Association Continuing       Washington State Bar           Dec 2007   Expert Witness and Forensic Accounting
Legal Education                              Association                               Issues in Probate Litigation
AICPA National Business Valuation            AICPA                          Dec 2007   IRC 409A and SFAS 123R Valuations;
Conference                                                                             Risks Along the Technology Life Cycle
Seattle Chapter of the Appraisal Institute   Appraisal Institute            Nov 2007   Practical Applications of Fair Value In a
Fall Conference                                                                        Business Combination
ASA Advanced BV Conference                   ASA                            Oct 2007   Current and Perplexing Issues in
                                                                                       Implementing 409A and 123R
Teleconference on Understanding the          Strafford Publications         Sep 2007   Understanding SSVS1 and Related
AICPA's SSVS 1                                                                         Implementation Tips
Section 409A Teleconference                  The Knowledge Congress         Sep 2007   Equity-Based Compensation Arrangements
                                                                                       and Valuation Issues
2007 Intellectual Property Institute         WSCPA                          Jul 2007   Valuing Intellectual Property
Intangible Valuation Seminar                 Gerson Lehrman Group           Jun 2007   Valuing Intellectual Property for Merger &
                                                                                       Acquisition Purposes
Global Business Symposium                    Asinta                         May 2007   IFRS/US GAAP Comparison
ACG Capital Connection Conference            ACG of Utah                    May 2007   Train Wreck: Lessons Learned From My
                                                                                       Worst Deal
Business & Intellectual Property             Law Education Institute        Jan 2007   Intellectual Property Valuation and Damages
Valuations, Economic Damage and                                                        Methodologies
Expert Witness Skills Program




                                                                   Page 5
  Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 21 of 41



                              LEVI J. BENTON

   Former Texas State District Judge and Big Firm Certified Public Accountant

Background              Admitted to Texas Bar, 1992;
                        Certified Public Accountant, 1982;
                        Legal Education, South Texas College of Law (J.D., 1992);
                        Preparatory education, Texas A & M University—
                        Kingsville, Tx. (fka Texas A&I University) (BBA with
                        honors, 1980);

Professional            Mahomes Bolden PC (April 2018 – present)
                        Of Counsel – Practice areas limited to public finance.

                        Levi Benton & Associates PLLC [Benton Massey
                        PLLC & Benton Massey LLP (2010-present).

                        Practice areas include complex commercial litigation,
                        arbitration, mediation, and civil trials.

                        Strasburger & Price LLP – Partner (2009-2010).

                        Practice areas included complex commercial litigation,
                        arbitration, mediation, and civil trials.

                        District Judge-State of Texas (1999-2008).

                        Appointed to one of several trial courts of Harris County,
                        Texas by Governor George W. Bush in March 1999 and
                        confirmed by the Texas Senate on April 19, 1999.
                        Presided over a court hearing civil cases including
                        construction and complex commercial disputes and
                        personal injury matters. Re-elected to four-year terms in
                        2000 and 2004.

                        Phillips & Akers, P.C. – Director of Firm (1992-1999).

                        American Medical Intl. (1984 – 1992). –served in a
                        variety of accounting and finance positions ending with
                        service as CFO at AMI Bellaire Hospital.

                        Price Waterhouse- (1983).
                        Davis, Graves & Company, CPA – (1983).


                                                                        JOINT PRE-TRIAL ORDER
                                                                           ATTACHMENT
                                                                              B-2-2
  Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 22 of 41
                               Levi J. Benton


                       Arthur Andersen & Company (1980-1983).

Participation          Board member, Houston St. John Methodist Hospital
                       (2018- )
                       Board member, Clear Creek Education Foundation (2017-
                       present)
                       Member, National Association of Bond Lawyers
                       (2015-present)
                       Advisory Board member, Tri-Cities Chapter, National
                       Association of Corporate Directors (2015-present).
                       Board member, Houston Technology Center
                       (2014-2017).
                       Member, National Association of Corporate
                       Directors, Tri-City Chapter (2011-present).
                       Appointed Member, Texas Supreme Court Rules
                       Advisory Committee (2003-present)
                       Appointed Member, Uniform Law Commission (2002-
                       present).
                       Board member & member of Audit Committee-Houston
                       Area Urban League (2011-2014).
                       Past Chair of Board and member of Audit Committee-
                       William A. Lawson Institute for Peace & Prosperity
                       (2011- 2013).
                       Chair - U.S. Magistrate Judge Selection Committee
                       (2010).

Recognition            Trial Judge of the Year-Texas Association of Trial
                       &Litigation Specialists, 2004.

                       Best Civil Trial Judge of the Year - Houston Press, 2005.

Contact                3417 Milam, Houston, Texas 77002.
                       Office: (713) 521-1717.
                       Mobil: (713) 299-1079.
                       LBenton@LeviBenton.com




                                      2
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 23 of 41

                                                                                           TRENT LIVINGSTON
                                                                                                  Consultant
                                                                                             m: 425.214.4475
                                                                          e: tlivingston@chorusconsulting.net




                                  BIO – TRENT LIVINGSTON
Mr. Trent Livingston provides expert services, educational training, and testimony surrounding electronic
discovery, intellectual property theft, software design and development, as well as complex structured data
systems and process automation. He possesses almost two decades of hands-on technology experience
and computer programming expertise. Mr. Livingston has lectured at the Masters Conference in
Washington, DC, Legal Tech New York, and Legal Tech West in Los Angeles, and has been published in
Metropolitan Corporate Counsel, The Data Security and Privacy Law Journal and The New Jersey Law Journal.
He resides in the greater Seattle area of Washington state.

Rising to the challenges presented by today’s “big data”, Mr. Livingston is adept at combining both
consulting and innovation using his accomplished programming skills to solve his client’s complex data
related compliance and litigation tasks. He works hand-in-hand with senior leadership roles within both
corporate IT and legal environments, and possesses an in-depth understanding of the challenges that face
the electronic discovery industry and their outlying components.

Mr. Livingston is proficient in multiple web technologies, structured data analytics, technical project
management, information governance, intellectual property and complex data discovery and analysis. His
work has rewarded him with recognition in his field, being interviewed by various trade publications and
syndicated legal networks, as well as being published in several legal blogs. He has testified at both the
Federal and State judicial levels.

Mr. Livingston is also an Adjunct Professor for Golden Gate University teaching complex data discovery. He
consults with many electronic discovery practices, and has held positions as a director with iDiscovery
Solutions, principal with LECG, senior consultant for SPI Litigation Direct, and served as an ESI production
manager and consultant at Electronic Evidence Discovery (now DTI). Previous to his work in electronic
discovery, Mr. Livingston was a software test engineer and developer at Microsoft. He continues to develop
software to this day and advises companies on software implementation as well as website implementation
best practices.




                                                                                             JOINT PRE-TRIAL ORDER
                                                                                               ATTACHMENT
                                                                                                  B-2-3
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 24 of 41

                                                                                          TRENT LIVINGSTON:




SELECT CONSULTING ENGAGEMENTS
•   Lead expert asked to opine on the reasonableness of the development of a non-profit organization’s
    website, including code review and implementation of same in order to evaluate installed website
    components leveraged.
•   Software analyst and lead expert on behalf of a regional hospital asked to opine on implementation of
    electronic protected health information (EPHI) technological controls of a third-party provider, ensuring
    redundancy per HIPAA requirements, as well as efficiency to retrieve same via online EHR system.
•   Lead data expert tasked with assessment and review of a Washington county’s law enforcement
    database maintained by the county clerk’s office in order to isolate arrests associated with a particular
    class of warrant issued over a four (4) year period. Developed specialized reports examining arrest
    records for over 15,000 individuals, cross referencing them with other arrests for non-related warrants.
•   Lead source code analyst surrounding evaluation of student loan servicing system, including adequacy
    and completeness of final computer source code delivery. Responsible for coordination and review of
    tens of thousands of lines of source code in order to evaluate software issues identified that
    prevented the compiled code from completing desired loan servicing tasks.
•   One of three database architects assigned to map and identify data systems warehousing relevant
    transactional data in response to an Office of Foreign Assets Control (OFAC) investigation of one of
    the world’s largest online retailers. Worked with a large team of analysts and engineers to review
    disparate data from over twenty independent business subsidiaries, screening approximately 5 billion
    transactions to ensure compliance with OFAC regulatory requirements.
•   Technical project lead for large AML transactional audit, verifying multiple data transformational
    systems for a large Japanese based bank to ensure proper AML compliance per the Bank Secrecy Act.
    Assisted with drafting and delivery of final 160-page FINRA report.
•   Project manager and data analyst for the SEC surrounding insider trading investigation of a corporate
    employee. Combining multiple forms of disparate evidence was able to confirm allegations of
    confidential financial information access by employee. Led drafting and preparation of expert report
    and deposition preparation of expert.
•   Lead expert providing both forensic and expert analysis in an intellectual property theft matter
    involving two web companies specializing in web content analytics. Asked to opine surrounding the
    potential theft of trade secrets and spoliation of data by parties involved.
•   Led team of analysts to review and map primary database systems of a Fortune 500 healthcare
    organization in order to create a comprehensive information governance plan surrounding litigation
    response coordination for complex structured data systems managed by the company.
•   Assigned as primary expert by a Fortune 500 company, specializing in international gaming and
    entertainment, to create litigation readiness plan including management of their RFP process for
    enterprise risk management software. Assessed current litigation exposure, as well as document
    archives including paper and digital, email system, and document retention schedules.
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 25 of 41

                                                                                         TRENT LIVINGSTON:



•   Lead database analyst assigned to evaluate and test data queries against disparate data sources in
    order to assess total pay amounts in a wage and hour litigation, claiming a class of individuals was not
    paid minimum wage in compliance with state laws.
•   Primary expert assisting an international airline with electronic discovery collections and procedure in
    response to a DOJ inquiry. Coordinated both on and offshore collections that included non-standard
    file types and email such as Mozilla Thunderbird and legacy Eudora email stores.
•   Lead expert for an onsite data collection for an ITC patent infringement case involving multiple
    terabytes of non-standard computer and engineering data. Created programmatic data identification
    tools to classify data for conversion for review in secure onsite data center to facilitate a high-level
    data security. Deployed server infrastructure and IT workflows to provide preliminary confidential
    review by corporate leadership and general counsel.

TESTIFYING EXPERIENCE
•   International Congress for Joint Reconstruction, Inc.. v. Mark Sacaris, An Individual; Center For
    Healthcare Education And Research, Inc. Case No. 37-2017-00004475-CU-BC-CTL. Declaration in
    Support of Defendant and Cross-Complainant International Congress For Joint Reconstruction, Inc.’s
    Motion To Compel. June 2018.
•   Seminole Hospital District of Gaines County Texas v. BancTec, Inc. Cause No. DC-15-14169. Expert
    report responding to opposing expert’s analysis. December 2017.
•   Seminole Hospital District of Gaines County Texas v. BancTec, Inc. Cause No. DC-15-14169. Deposition.
    November 2017.
•   Seminole Hospital District of Gaines County Texas v. BancTec, Inc. Cause No. DC-15-14169. Expert
    report opining on implementation of technological measures required by HIPAA. September 2017.
•   Seminole Hospital District of Gaines County Texas v. BancTec, Inc. Cause No. DC-15-14169. Affidavit in
    support of plaintiff’s response to defendant’s no-evidence motion for summary judgment. April 2017.
•   Seminole Hospital District of Gaines County Texas v. BancTec, Inc. Cause No. DC-15-14169. Expert
    report opining on sufficiency of EHR system and retrieval of medical records from same. April 2017.
•   Higher Education Servicing Corporation and New Mexico Education Assistance Foundation v. Valtech
    Technologies, Inc. Case No. DC-13-05947-C. Co-author of expert report opining on completeness of
    source code. March 2016.
•   Beckett Media LLC v. Check Out My, LLC - Case No. 14-2-06258-3 SEA. Neutral assigned to review SQL
    database and provide expert findings surrounding records deletion and validity of data productions.
    June 2015.
•   BrightEdge Technologies v. Searchmetrics - Case No. 3:14-cv-01009-WHO. Declaration in support of
    motion to impose sanctions for failure to comply with court order. April 2015.
•   BrightEdge Technologies v. Searchmetrics - Case No. 3:14-cv-01009-WHO. Expert declaration
    surrounding ESI analysis and theft of trade secrets. October 2014.
•   Brightedge Technologies v. Martinez - Case No. 113CV256794. Expert declaration surrounding
    analysis of ESI, destruction of data, and unauthorized access to SalesForce. August 2014.
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 26 of 41

                                                                                        TRENT LIVINGSTON:



•   Michael Danko v Terry O’Reilly – Case No. CGC 09-495203. Trial testimony. September 2012.
•   Michael Danko v Terry O’Reilly – Case No. CGC 09-495203. Supplemental declaration surrounding
    computerized search metrics. May 2012.
•   Michael Danko v Terry O’Reilly – Case No. CGC 09-495203. Supplemental declaration surrounding
    search term responsiveness rates. May 2012.
•   Michael Danko v Terry O’Reilly – Case No. CGC 09-495203. Declaration regarding reasonableness of
    search. May 2012.
•   Michael Danko v Terry O’Reilly – Case No. CGC 09-495203. Deposition surrounding work performed and
    searches conducted on electronic data and email communications. Sept. 2011.
•   SEC v Carl Jasper – Case No. C-07-6122 HRL. Trial Testimony. Fact Witness supplying evidentiary
    testimony certifying metadata of corporate email communications. December 2007.

SELECT SPEAKING ENGAGEMENTS
•   “Defining the Chief Information Governance Officer”, CIGO Summit, Chicago 2015
•   “General Discussion on Social Media and its Impact on eDiscovery”, CLE Presenter, Aug/Oct 2014
•   “Engaging in Electronic Discovery: Starting Off on the Right Foot”, CLE Presenter, Sept 2014.
•    “The Social Media (R)Evolution: How Social Media Content Impacts eDiscovery Risks and Costs”, The
    Masters Conference, San Francisco, March 2014
•   “Social Media eDiscovery: Keeping On and Keeping Up”, Interview with Legal Talk Network, Oct 2013
•   Legal Tech (Los Angeles), “Cloud Computing, is it the Future of ESI?”, June 2009
•   The Masters Conference, “Understanding & Preparing for a Case Audit”, Oct 2007
•   Legal Tech (New York), “Doing More with Less: Proactive Strategies for Controlling Discovery Costs,
    Schedules & Risks”, January 2007

EDUCATION
•   Associate of Applied Science, Information Technology Management, Kaplan University
•   Cisco Systems Certified Network Associate, Bellevue Community College

SELECT PUBLICATIONS
•   “Information Governance – A Corporate Imperative: Library Model Delivers A-to-Z Strategies”, Interview
    by Metropolitan Corporate Counsel with Neal Lawson, March 2015.
•    “Today’s Connected Employee: A License to Steal”, Trading Secrets Law Blog, Seyfarth Shaw,
    September 2014
•   “Preparing for the Zombie Invasion: Demonstrating the ROI of a Litigation Readiness Plan”,
    Metropolitan Corporate Counsel, April 2014
•   “Social Media E-Discovery: Keeping On and Keeping Up”, Legal Talk Network, Podcast Interview,
    October 2013
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 27 of 41

                                                                                       TRENT LIVINGSTON:



•    “Benefits of Social Networking Come at a Cost”, Print Matters, Johnson Press of America, Vol. 6.
    Issue 6. November 2012 (Interview)
•   “Geotracking and eDiscovery”, LJN Legal Tech Newsletter, February 2012
•   "Mobile Forensics, The Face of Tomorrow's Investigations", Golden Gate University, School of
    Accounting Winter/Spring 2011 Newsletter, December 2010
•   "Cloud Computing Raises Privacy and Security Issues", Privacy & Data Security Law Journal, Volume 5,
    January 2010.
•   “Dangers Are All Around Us”, 2009 Master’s Conference Publications, September 2009
•   “Online Social Networking: Don’t Ignore the Dangers!”, LECG Whitepaper, August 2009
•   “Preparation is Key to Successful EDD”, New Jersey Law Journal, January 2005.

SELECT COMPUTER LANGUAGES
LAMP, PHP, jQuery, HTML5, CSS3, VB.NET, VBScript, Javascript, Windows Shell, XML, T-SQL, MySQL, MS
ADO.NET, C#

SELECT TECHNOLOGY PLATFORMS
Amazon AWS (RDS, S3, EC2), MS SQL Server, MySQL / MariaDB, MS Access, MS DOS, Visual Studio, Oracle
SQL, Various SVN Repositories and Development Platforms, Website CMS (Drupal 6.xx, 7.xx, Wordpress,
Joomla), MS Windows, MAC OS X, Apache/Linux, Microsoft IIS
Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 28 of 41
                                              John T. Myers
PROFESSIONAL SUMMARY

!   Proven business leader with over 25 years of consulting and executive management experience in various
    industries including IT, electronic discovery, consumer goods and hospitality.

!   Developed business plans, securing funding and successfully launching two different companies - national
    litigation support / electronic discovery company and consumer Cosmetics Company. Integrated one into
    current consulting business and sold other to publicly traded company two years after launch.

!   Managed national consulting practices selling and delivering information and discovery management solutions
    to Fortune 500 corporations and law firms.
        o Business Units ranged from $3M to $19M+ in revenue maintaining a minimum of 30% EBITDA
        o Proven operational background and business understanding applicable to multiple industries and
             disciplines
        o Responsible for creation of budgets, invoicing, hiring, scheduling and reporting to executive
             management
        o Effective team coach and mentor that achieves maximum results from team members

!   An experienced manager with excellent interpersonal skills.
        o Successfully managed consulting teams as well as development and technical teams ranging in size
            from 2 to 18 members, ultimately supervising over 400 personnel
        o Team members included support analysts, e-Discovery consultants, computer forensic experts,
            developers, DBA’s, business analysts, subject matter experts and testing teams
        o Unique ability to bridge business and technology circles
        o Practical approach with a proven track record of success engagements
!   Subject matter expert providing Electronically Stored Information (ESI) project and vendor management for
    corporations and law firms covering all phases of the Electronic Data Reference Model from information
    management to presentation while ensuring compliance with FRCP requirements and industry standards:
        o Consulting and advising on ESI, including digital forensics, electronic discovery and information
            governance with focus on the strategic use of technology, process, methodology and people
        o Provided continued growth in deliverables to ensure innovative, appropriate and cost-effective
            solutions
        o Investigator, consultant and testifier for cyber forensic projects
!   Developed business through personal and business relationships, complementing services or the expansion
    projects.
        o Secured and managed individual projects in excess of $2.5M
        o Proven track record of adding value and expanding other engagements by providing complementary
              or supplemental services

!   Adept professional with direct experience managing vendor relationships and interfacing with clients and
    prospective clients.
!   Demonstrated strong verbal, written, and interpersonal communication skills with the ability to effectively
    address both technical and non-technical audiences.
!   Experienced presenting before small and large audiences.
!   Developed and directed the enhancement and creation of workflows with operating standards and best
    practices to meet the strategy and vision of projects.
        o Results yielded in excess of 40% processing improvements and a savings of $1.5M that included
             greater efficiencies and anticipated trending requirements


                                                                                                JOINT PRE-TRIAL ORDER
                                                                                                   ATTACHMENT
                                                                                                      B-2-4
Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 29 of 41
                                                                  John T. Myers
PROFESSIONAL EXPERIENCE

2003 to Present       Chorus Consulting LLC
                      Principal. Provide consulting services in dispute consulting, including Electronically Stored
                      Information, digital forensics and information governance. Licensed by the Texas Private
                      Security Board, #A16638

2008 to 2010          Sirius Solutions LLLP
                      Director. Developed and managed discovery services practice within Houston office of
                      national consulting firm. Design and built ESI and forensic data lab.

2005 to 2007          Navigant Consulting Inc.
                      Director. Managed discovery services practice within Houston office of national consulting
                      firm. Design and built ESI and forensic data lab.

2002 to 2003          FTI Consulting Inc.
                      Managing Director. Co-founded and managed national practice of global consulting firm.
                      Design, built and managed eDiscovery and forensic data lab.

1999 to 2002          Deloitte & Touche
                      Senior Manager. Managed dispute consulting and management consulting solutions
                      practice within Houston office of global consulting firm.

1994 to 1997          Arthur Andersen
                      Senior Manager. Established and managed litigation consulting practice within Houston
                      office of global consulting firm.

1988 to 1994          TechLaw Inc.
                      Manager. Directed all systems and software development, managed all client installations,
                      and coordinated all data processing and delivery efforts.
PUBLICATIONS AND PRESENTATIONS

    !   “You Lost Me at Gigabyte: Working with Computer Forensic Examiners (webcast)”, Texas Bar Association,
        Austin, Texas, CLE
    !   “Computer Forensics: Industry Trends”, Texas Community College Teachers Association, San Antonio,
        Texas
    !   “Adventures in Forensic Accounting and Electronic Discovery”, Lone Star College – Montgomery Campus
    !   “Technology Cost Justification”, Hyland Software End User Conference
    !   "Business Meeting the Challenge of the Legal E-mail Imperative" (Co-Author) in Houston Business Journal
    !   “Imaging Input Systems”, AIIM Chicago

EDUCATION, CERTIFICATIONS AND MEMBERSHIPS

    !   National Louis University, Bachelor of Arts, Management and Business
    !   Texas Private Investigator, Reg. #765514
    !   Trained/working knowledge with: Access Data FTK, Guidance Software EnCase, GetData Forensic Explorer,
        Oxygen Forensics, Cellbrite UFED, DEFT and other cyber forensic technologies
    !   b-Discovery, HLSR (Houston Livestock Show and Rodeo Association)




                                                                                                         P a g e |2
      Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 30 of 41

Curriculum Vitae                             Exhibit A




                                     SAUL SOLOMON
                             BERKELEY RESEARCH GROUP, LLC
                               700 Louisiana Street, Suite 2600
                                   Houston, Texas 77002

        Direct: 713.481.9431          Mobile: 713.806.3868             Fax: 713.236.8596
                                     ssolomon@thinkbrg.com


EDUCATION

    BBA, Accounting (highest honors)           University of Texas at Austin, 1977


PRESENT EMPLOYMENT

    Managing Director, Berkeley Research Group, LLC


PREVIOUS POSITIONS

    Managing Director, UHY Advisors FLVS, Inc., 1981–2010
    National practice leader of Forensic, Litigation, and Valuation Services Group, and a member of its
    Executive Committee. Member of the Management Committee for UHY Advisors, Inc. and a
    partner with UHY LLP, a licensed CPA firm.

    Senior Auditor, Ernst & Young, Houston, Texas, 1977–1981
    Planned, supervised, and conducted audits on a diverse range of companies and industries.


CERTIFICATIONS AND DESIGNATIONS

    Certified Public Accountant (CPA)
    Certified Fraud Examiner (CFE)
    Certified in Financial Forensics (CFF)
    Accredited in Business Valuation (ABV)
    Certified Valuation Analyst (CVA)


PROFESSIONAL AFFILIATIONS

    American Institute of Certified Public Accountants
    Texas Society of Certified Public Accountants
    Houston Chapter of TSCPA
    National Association of Certified Valuation Analysts
    Association of Certified Fraud Examiners                                         JOINT PRE-TRIAL ORDER
                                                                                       ATTACHMENT
                                                                                          B-2-5
          Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 31 of 41

                                                  Exhibit A




BUSINESS AND NOT-FOR-PROFIT AFFILIATIONS

       Children’s Museum of Houston, 2009–present
       Member, Finance Committee and Investment Committee


SELECTED SPEAKING ENGAGEMENTS AND PROFESSIONAL PUBLICATIONS

(1)    “Be Precise or Pay the Price: Tips for Deal Language,” Texas Lawyer In-House Counsel Summit,
       November 6, 2014
(2)    “Calculating Lost Profits for Emerging Companies: A Case Study,” presented for the AICPA,
       September 2004
(3)    “Case Studies, Calculating Damages for Emerging Businesses,” presented for the NLSSA, May
       2004
(4)    “Case Studies, Damage Calculations,” presented for the NLSSA, November 2002
(5)    “Claims Against Fiduciaries – The CPA’s Role, American Institute of CPAs,” presented at the
       National Advanced Litigation Services Conference, October 1999
(6)    Business Valuations Seminar, NLSSA, January 1999


PROFESSIONAL EXPERIENCE

Mr. Solomon specializes in forensic financial investigations, financial and economic analysis in disputes,
and valuation of businesses. His experience includes the following areas:

       Damages calculations – Lost profits, fraud, punitive
       Forensic and investigative accounting, fraud investigations
       Valuation of business entities
       Intellectual property, trade secrets matters
       Evaluation of accounting and auditing issues, financial reporting, application of Generally Accepted
       Accounting Principles, and auditing standards
       Bankruptcy matters – Forensic and fraud investigations, solvency analysis
       Securities fraud, including state and federal class action
       Class certifications financial analysis
       Purchase price and earnout disputes
       ERISA class-action damages
       Accounting and financial reporting fraud
       Oil and gas royalty disputes
       Class action claims administration
       Alter ego and piercing the corporate veil investigations
       Personal injury, wrongful death, wrongful termination, discrimination and damage calculations
       Family law and estate matters

In connection with his previous employment in public accounting over a 33 year time, Mr. Solomon has
been responsible for the financial reporting of privately owned, public, and nonprofit organizations in a
variety of industries including energy, manufacturing and distribution, retail, construction and real estate,
                                                                                                                2
          Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 32 of 41

                                                  Exhibit A



healthcare, financial, professional services, and technology. He served as prior local practice leader for
audit and financial reporting engagements, developed an audit and financial reporting department and
was primarily responsible for technical compliance on financial reporting engagements, including
compliance with the peer review process.


Mr. Solomon has also provided a variety of financial consulting to corporate clients, including:

       Financial analysis, budgeting, and forecasting
       Tax planning
       Assistance with financing
       Merger and acquisition services, including financial due diligence
       Establishing inventory control and desired levels
       Internal accounting controls and development of policies and procedures
       Analysis of budgetary controls and compliance

TESTIMONY EXPERIENCE

Mr. Solomon has provided testimony in State District Courts, Family Law Courts, and Federal Courts and
has testified in excess of 200 times in over 175 cases, involving a variety of financial, accounting, forensic,
or economic issues. Mr. Solomon has also served as a third party neutral arbitrator and has actively
participated in mediations and arbitration proceedings, both as an expert and consultant.




                                                                                                             3
                                   Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 33 of 41
SAUL SOLOMON                                                                                                                                                     EXHIBIT B
                                                                                 TRIALS

                                                                                                                Attorney                           Attorney
   Case                                        Date    Judge/Court                           Client        Plaintiff/Petitioner              Defendant/Respondent
   1)   JSW Steel (USA) Inc. vs.               1/12    U.S. District Court                     P    Hunter M. Barrow - Thompson        Gerald McElroy, Jr. - Zelle
        Liberty Mutual Group, Inc. and                 Southern District of Texas                   & Knight LLP                       Hofmann Voelbel & Mason, L.L.P.
        Liberty Mutual Fire Insurance                  Galveston Division
        Company

   2)   Teri Heggelund, Dag                    1/12    American Arbitration                   D     Chris Hanslik and Ryan Bardo -     W. Ray Whitman, Michelle D.
        Heggulund, and Jack DeLage                     Association                                  Boyar Miller                       Pector, and James H. Nye -
        vs. Schlumberger Technology                                                                                                    Baker and Hostetler LLP
        Corporation

   3)   Contender Offshore Services,           2/12    127th Judicial District Court          D     Martin A. Shellist - Shellist      James G. Munisteri - Gardere
        LLC, et al. v. Bassoe Offshore                 Harris County, Texas                         Lazarz Slobin LLP                  Wynne Sewell LLP.
        (USA), Inc., et al.                                                                         Todd J. Zuker and E. Michelle
                                                                                                    Bohreer - Bohreer & Zucker
                                                                                                    LLP

   4)   Transatlantic Holdings, Inc., et al.   7/12    American Arbitration                   P     Joseph H. Meltzer and Sharan       Joseph S. Allerhand, Anthony J.
        v. American International Group,               Association                                  Nirmul - Kessler Topaz Meltzer     Albanese, Stacy Nettleton, and
        Inc., et al.                                                                                & Check, LLP                       Brant D. Kuehn - Weil, Gotshal &
                                                                                                                                       Manges LLP

   5)   In the Matter of the Arbitration of    9/12    American Arbitration                   P     Howard L. Close and Thomas C. Irell & Manella LLP
        Campbell Harrison & Dagley,                    Association                                  Wright - Wright & Close, LLP
        LLP, et. al. v. Albert G. Hill, III,
        et al.

   6)   MB Industries, LLC, et al. vs.         10/12   215th Judicial District Court          D     Mike Martin - Maloney, Martin, Howard L. Close - Wright & Close
        Hunter Building & Manufacturing                Harris County, Texas                         LLP                            LLP
        LP, et al.                                                                                  Steve A. Bryant - Steve A.
                                                                                                    Bryant & Associates

   7)   United States of America v.            5/13    United States District Court           D     Loretta E. Lynch - United States   Marion Bachrach - Thompson &
        Rodney Watts                                   Eastern District of New York                 Attorney, Eastern District of      Knight LLP
                                                                                                    New York

   8)   In the Matter of the Marriage of       2/14    309th Judicial District Court          R     W. Thomas Liddell - Law Office Richard Flowers and Todd
        Jimmy Tran and Hoang-Yen Thi                   Harris County, Texas                         of W. Thomas Liddell           Frankfort - Flowers & Frankfort
        Dang                                                                                        Lan T. Nguyen - Shortt &
                                                                                                    Nguyen, P.C.
                                                                                    Page 1
                                    Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 34 of 41
SAUL SOLOMON                                                                                                                                                   EXHIBIT B
                                                                                 TRIALS

                                                                                                             Attorney                            Attorney
   Case                                        Date    Judge/Court                         Client       Plaintiff/Petitioner              Defendant/Respondent
   9)   In Re: Royce Homes, LP, Debtor         3/14    U.S. District Court                   P    Cooper & Scully; Cage Hill &     Nathan Sommers Jacobs PC;
        Rodney Tow, Trustee v. John             &      Southern District of Texas,                Niehaus, LLP; Jones Morris       McKool Smith PC; Hughes Watters
        H. Speer, Amergy Bank, N.A.,           6/14    Houston Division                           Klevenhagen LLP; and Tow &       & Askanase; Munsch Hardt Kopf &
        et al.                                                                                    Koenig PLLC                      Harr P.C.; Zukowski, Bresenhan &
                                                                                                                                   Sinex, L.L.P.; Law Offices of Peter
                                                                                                                                   Johnson; O'Donnell, Ferebee et al.;
                                                                                                                                   Young & Brooks; and Wilshire
                                                                                                                                   Scott PC


   10)   Mohammad Anwar Farid Al-Saleh         6/15    319th Judicial District Court,       D     Daniel D. Pipitone and Kenneth   Mark T. Mitchell and
         v. Harry Sargeant III, et al.                 Nueces County, Texas                       W. Bullock, II                   Deirdre B. Ruckman
                                                                                                  Munsch Hardt Kopf & Harr P.C.    Gardere Wynne Sewell LLP
                                                                                                                                   Jorge C. Rangel and Jaime S.
                                                                                                                                   Rangel
                                                                                                                                   The Rangel Law Firm P.C.

   11)   Pilepro LLC, et al. v. Humprey        10/15   United States District Court,         P    Andrew Brown,                    Andrew C. Callari
         Chang, et al.                                 Western District of Texas,                 The Brown Firm, PLLC             Callari & Summers
                                                       Austin Division

   12)   William Jones, Ameritech College      12/16   American Arbitration                  P    Michael Richardson and           Mark R. Gaylord and David
         Operations, LLC, et al. v. Main               Association                                Seepan Parseghian                Mooers-Putzer - Ballard Spahr,
         Street Capital Corporation, et al.                                                       Beck Redden, LLP                 LLP
                                                                                                                                   Ray T. Torgerson, Andrew C.
                                                                                                                                   Fertitta, and Jim D. Aycock - Porter
                                                                                                                                   Hedges, LLP

   13)   Frontier Tubular Solutions, Inc. v.   2/17    281st Judicial District Court        D     Suzanne Bonham                   Hunter Barrow
         Richard Ridgeway and Cynthia                  Harris County, Texas                       Seyfarth Shaw                    Thompson & Knight LLP
         Ridgeway

   14)   Ten Lords, Ltd., et al. v. Jet Pay    5/17    429th District Court of Collin       D     Larry R. Boyd and Charles J.     Micah Dortch
         Corp., f/n/a Universal Business               County, Texas                              Crawford                         Cooper & Scully, P.C.
         Payment Solutions Acquisition                                                            Abernathy Roeder Boyd &
         Corp., et al.                                                                            Hullett, P.C.




                                                                                  Page 2
                                   Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 35 of 41
SAUL SOLOMON                                                                                                                                                  EXHIBIT B
                                                                             TRIALS

                                                                                                           Attorney                             Attorney
   Case                                     Date   Judge/Court                         Client        Plaintiff/Petitioner                Defendant/Respondent
   15) Connie Jean Smith, individually      6/17   United States District Court,         P    Brad Seidel, Seidel Law Firm        R. Paul Yetter and Robert K. Ellis,
        and on behalf of all others                Eastern District of Arkansas,              Sean Handler, Kessler Topaz         Yetter Coleman LLP
        similarly situated v. Seeco, Inc.          Western Division                           Meltzer & Check, LLP                Thomas Daily, Daily & Woods,
        n/k/a SWN Production                                                                  Jason E. Roselius, Jack             PLLC
        (Arkansas), LLC, et al.                                                               Mattingly, Jr., Brian Cramer, and   Michael V. Powell and Elizabeth
                                                                                              Tanner W. Hicks - Mattingly &       Tiblets, Locke Lord LLP
                                                                                              Roselius PLLC                       Rex M. Terry, Hardin, Jesson &
                                                                                              Ben H. Caruth, Gordon Caruth        Terry, PLC
                                                                                              & Virden PLC                        Marc S. Tabolsky, Schiffer Odom
                                                                                              Erik Danielson, Danielson Law       Hicks & Johnson PLLC
                                                                                              Firm

   16)   Shannon Medical Center v. Triad    8/17   340th Judicial District Court,        D     William H. Ford and Veronica S. Michael Stockham and Reed
         Holdings III, LLC v. Don W.               Tom Green County, Texas                     Wolfe                           Randel
         Hughes, M.D., First Financial                                                         Ford Murray, PLLC               Thompson and Knight LLP
         Trust & Asset Management Co. as
         Custodian FBO Don Warren
         Hughes IRA

   17)   Jeffrey Johanson v. C.L. Thomas,   3/18   American Arbitration                  D     Don Jackson and Eileen O'Neill     Fred Hagans and Kendall
         Inc., Thomas Petroleum Holdings,          Association                                 Ware Jackson Lee O'Neill Smith     Montgomery
         LLC, Clifton Thomas, Jr., and                                                         & Barrow, LLP                      Hagans Montgomery & Rustay,
         C.L. Thomas Holdings                                                                  Mike Johanson                      P.C.
         Investments, LLC                                                                      Johanson & Fairless                Laura Gibson
                                                                                               Ronald B. Walker                   Dentons US LLP
                                                                                               Walter Keeling, LLP




                                                                              Page 3
                                   Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 36 of 41
SAUL SOLOMON                                                                                                                                              EXHIBIT B
                                                              DEPOSITIONS (In Addition to Above)

                                                                                                         Attorney                               Attorney
  Case                                      Date    Judge/Court                       Client        Plaintiff/Petitioner                Defendant/Respondent
  1)   Brenda Tolbert v. RBC Capital        1/12    U.S. District Court                 P    Geoffrey H. Bracken -               Sari M. Alamuddin, Chris Boran, and
       Markets Corporation n/k/a RBC                Southern District of Texas               Gardere Wynne Sewell LLP            Alison Gates - Morgan, Lewis &
       Capital Markets, LLC et al.                  Houston Division                                                             Bockius LLP

  2)   CompSource Oklahoma, et al. v.       2/12    U.S. District Court                   P   Brad Seidel - Nix, Patterson &     Weldon Stout and Ron
       BNY Mellon, N.A. and The Bank of             Eastern District of Oklahoma              Roach, LLP                         Wright - Wright Stout & Wilburn
       New York Mellon                                                                        Peter H. LeVan, Jr. - Kessler      Damien Marshall and Scott E. Grant -
                                                                                              Topaz Meltzer Check LLP            Boies, Schiller & Flexner LLP



  3)   Trustees of the Local 464A           3/12    U.S. District Court                   P   Edward W. Ciolko, Joseph H.        Diane A. Bettino and Thomas L.
       United Food and Commercial                   District of New Jersey                    Meltzer, Peter H. LeVan, Jr. and   Allen - Reed Smith LLP
       Workers Union Pension Fund,                                                            Joseph A. Weeden - Kessler
       et al. v. Wells Fargo Bank, N.A.                                                       Topaz Meltzer & Check, LLP
       et al.

  4)   Wind Composite Services              3/12    269th Judicial District Court         P   James G. Munisteri, Michael P.     Michael E. Richardson and David J.
       Group, LLC vs. Jeffrey D.                    Harris County, Texas                      Cash, and Jessica Mason -          Beck - Beck Redden & Secrest, LLP
       Henning and Wind Services                                                              Gardere Wynne Sewell, LLP
       Group, Inc.

  5)   Denver Employees Retirement Plan     9/12    Supreme Court of the State of         P   Stuart M. Grant, Brenda F.         Lewis R. Clayton and Jonathan H.
       v. JPMorgan Chase Bank, N.A.                 New York                                  Szydlo, Megan D. McIntyre, and     Hurwitz - Paul, Weiss, Rifkind,
                                                    County of New York                        Abraham Alexander - Grant &        Wharton & Garrison LLP
                                                                                              Eisenhofer, P.A.

  6)   Flavio Castaneda M.D.,               10/12   368th Judicial District Court         D   Elizabeth Higginbotham and         James G. Munisteri - Gardere Wynne
       Individually, and Flavio Castaneda           Williamson County, Texas                  Richard H. Ihfe - Ihfe &           Sewell LLP
       M.D., P.A. v. Community Health                                                         Associates P.C.
       Systems Inc., Owner of Webb
       Hospital Corporation, aka Laredo
       Texas Hospital Company LP dba
       Laredo Medical Center, et al.




                                                                                 Page 4
                                     Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 37 of 41
SAUL SOLOMON                                                                                                                                              EXHIBIT B
                                                               DEPOSITIONS (In Addition to Above)

                                                                                                           Attorney                           Attorney
  Case                                       Date    Judge/Court                       Client         Plaintiff/Petitioner             Defendant/Respondent
  7)   In RE Principal U.S. Property         2/13    U.S. District Court                 P    Derek W. Loeser, Lynn L. Sarko,   Gregory C. Braden, Sean K.
       Account ERISA Litigation                      Southern District of Iowa,               and Cari Laufenberg - Keller      McMahan, Deborah S. Davidson,
                                                     Central Division                         Rohrback LLP                      and Nicole Diller - Morgan, Lewis &
                                                                                              Gary Gotto and James Bloom -      Bockius LLP
                                                                                              Keller Rohrback, PLC              Brian L. Campbell - Whitfield &
                                                                                                                                Eddy PLC

  8)    The Houston Exploration Company,     6/13    234th Judicial District Court         P   Paul S. Francis - Baker &        Adair & Myers, PLLC; Beck Redden
        et al. v. Lary Insurance Services,           Harris County, Texas                      Hostetler LLP                    & Secrest; Cantey & Hanger, LLP;
        Inc., et al.                                                                                                            Faubus & Scarborough LLP; Legge,
                                                                                                                                Farrow, Kimmitt, McGrath & Brown,
                                                                                                                                LLP; Scarborough Ward LLP; and
                                                                                                                                Spagnoletti & Co.


  9)    In Re: Bank of America Corp.         7/13    U.S. District Court                   P   Grant & Eisenhofer P.A., Lieff   Paul, Weiss, Rifkind, Wharton &
        Securities Derivative and                    Southern District of                      Cabraser Heimann &               Garrison LLP, Shearman &
        Employment Retirement Income                 New York                                  Bernstein, LLP, Entwistle &      Sterling LLP, Debevoise &
        Security Act (ERISA) Litigation -                                                      Cappucci LLP, and Susman         Plimpton LLP, Dechert LLP, and
        Related to Schwab S&P 500 Index                                                        Godfrey LLP                      Baker Botts LLP
        Fund, et al. v. Bank of America
        Corp., et al.

  10)   Spear Marketing, Inc. v.             10/13   U.S. District Court                   P   Samuel E. Joyner - Ross Joyner   Haynes and Boone,LLP and
        Bancorpsouth Bank and Argo Data              Northern District of Texas                PLLC                             Andrews Kurth, LLP
        Resource Corp.                               Dallas Division

  11)   Barcel USA, LLC v. Baja              10/13   U.S. District Court                   D   Garcia Sullivan & Lopez LLP      Howard Close - Wright & Close,
        Distributors, Inc., et al.                   Southern District of                                                       LLP
                                                     California

  12)   In Re: Fontainebleau Las Vegas       2/14    U.S. District Court                   P   J. Michael Hennigan, Kirk        O'Melveny & Myers LLP
        Contract Litigation                          Southern District of Florida              Dillman, and Robert Mockler -    Hunton & Williams LLP
                                                     Miami Division                            McKool Smith, P.C.

  13)   Shelita Turner, et al. v.            3/14    U.S. District Court                   D   Michelle Bohreer - Bohreer &     Carol Nelkin - Nelkin & Nelkin, P.C.
        Goodwill Industries of Houston               Southern District of Texas                Zucker, LLP
                                                     Houston Division


                                                                                  Page 5
                                    Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 38 of 41
SAUL SOLOMON                                                                                                                                            EXHIBIT B
                                                                DEPOSITIONS (In Addition to Above)

                                                                                                          Attorney                          Attorney
  Case                                        Date    Judge/Court                      Client       Plaintiff/Petitioner             Defendant/Respondent
  14) In Re: Green Valley Growers, Inc.,      8/14    United States District Court,      P    Kane Russell Coleman & Logan     Hoover Slovacek LLP
       Debtor, Randy Williams, Chapter 7              Southern District of Texas,             PC
       Trustee v. Houston Plants & Garden             Houston Division
       World, Inc., et al.

  15)   Ruhrpumpen, Inc. v. Flowserve         9/14    United States District Court,       P   Cokinos Bosien & Young, P.C. -   Norton Rose Fulbright LLP
        Corporation                                   Northern District of Texas,             Charles Getman
                                                      Dallas Division

  16)   Milton O. Johnston & Company,         3/15    125th Judicial District Court,      D   Russell Hardin, Jr.              Robert G. Dees and
        Ltd. v. NGM Insurance Company, et             Harris County, Texas                    Rusty Hardin & Associates, LLP   Christopher W. Martin
        al.                                                                                                                    Martin Disiere Jefferson & Wisdom
                                                                                                                               LLP

  17)   In Re Mentor Corp.                    5/15    United States District Court,       P   William Barfield                 John Q. Lewis and Dustin B. Rawlin
        Obtape Transobiturator Sling                  Middle District of Georgia,             The Potts Law Firm, LLP          Tucker Ellis LLP
        Products Liability Litigation                 Columbus Division

  18)   Chartis Specialty Insurance           6/15    United States District Court,       P   David Timmins, Scott L. Davis    Joshua Fuchs and
        Company v. Tesoro Corporation, et             Western District of Texas,              and Jason Heep                   Bernard P. Bell
        al.                                           San Antonio Division                    Gardere Wynne Sewell LLP         Jones Day

  19)   Coutinho & Ferrostaal, Incorporated   8/15    11th Judicial District Court        D   Rick Lee Oldenettel and          Stephen W. Schueler
        n/k/a C&F International                       Harris County, Texas                    Kevin M. Long                    Winstead, PC
        Incorporated v. Milton Wayne                                                          Oldenettel and McCabe
        Pickle a/k/a Wayne Pickle, and
        Steelcom Pipe International, LLC


  20)   Pamela Green v. American Modern       9/15    United States District Court,       P   Joseph H. Meltzer,               Baker Hostetler LLP
        Home Insurance Company                        Western District of Arkansas,           Kessler Topaz Meltzer & Check
                                                      Texarkana Division                      LLP

  21)   NRW, Inc. v. Mike Bindra, et al.      11/15   United States District Court,       P   Leslie D. Corwin,                Adelman Matz P.C.
                                                      Southern District of                    Blank Rome LLP
                                                      New York




                                                                                 Page 6
                                     Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 39 of 41
SAUL SOLOMON                                                                                                                                                 EXHIBIT B
                                                                  DEPOSITIONS (In Addition to Above)

                                                                                                             Attorney                             Attorney
  Case                                           Date    Judge/Court                      Client        Plaintiff/Petitioner              Defendant/Respondent
  22) Houston Galleria Lodging                  12/15   55th Judicial District Court,       D    Roger L. McCleary,                Lloyd E. Kelley,
       Associates, LLC v. West Loop                     Harris County, Texas                     Beirne Maynard & Parsons, LLP     Lloyd E. Kelley & Associates
       Hospitality LLC, et al.                                                                   Rodney L. Drinnon,                Johnie J. Patterson,
                                                                                                 McCathern PLLC                    Walker & Patterson, PC

  23)   Jeff Dennington, et al. v. State Farm   1/16    United States District Court,         P   Joseph H. Meltzer,               Schiff Hardin LLP
        & Casualty Company, et al.                      Western District of Arkansas,             Kessler Topaz Meltzer & Check
                                                        Texarkana Division                        LLP

  24)   Darnita Riggins v. American Family      12/15   United States District Court,         P   David T. Butsch,                 Lisa M. Bolliger and James D.
        Mutual Insurance Company                  &     Western District of Missouri,             Butsch Roberts & Associates      Griffin,
                                                 3/16   Central Division                          Joe D. Jacobson,                 Scharnhorst Ast Kennard Griffin,
                                                                                                  Green Jacobson P.C.              P.C.

  25)   BTG Pactual Commodities (US)            5/16    United States District Court,         P   David A. Baay,                  Katherine H. Kunz
        LLC v. EDF Trading North America                Southern District of Texas,               Sutherland Asbill & Brennan LLP Susman Godfrey L.L.P.
        LLC                                             Houston Division

  26)   Frontier Tubular Solutions, Inc. v.     8/16    281st Judicial District Court,        D   Suzanna Bonham,                  Hunter Barrow
        Richard Ridgeway and Cynthia                    Harris County, Texas                      Seyfarth & Shaw LLP              Thompson & Knight LLP
        Ridgeway

  27)   In Re: Peabody Energy Corporation,      8/16    United States Bankruptcy              D   Davis Polk & Wardwell LLP        Michael J. Moscato
        et al.                                          Court, Eastern District of                                                 Curtis, Mallet-Prevost, Colt & Mosle
                                                        Missouri, Eastern Division                                                 LLP

  28)   Elie Boukheir v. Andrew Benjamin        8/16    240th Judicial District Court,        D   Mario E. de la Garza, and        Mark E. Yborra
        Wolan                                           Fort Bend County, Texas                   Eric Hawley                      Levin & Clinebell
                                                                                                  Tucker, Barnes, Garcia & de la
                                                                                                  Garza, PC
                                                                                                  David Sheller
                                                                                                  The Sheller Law Firm, PLLC




                                                                                     Page 7
                                     Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 40 of 41
SAUL SOLOMON                                                                                                                                              EXHIBIT B
                                                                 DEPOSITIONS (In Addition to Above)

                                                                                                             Attorney                          Attorney
  Case                                         Date    Judge/Court                       Client         Plaintiff/Petitioner             Defendant/Respondent
  29) Beaver County Employees'                 9/16    United States District Court        P    Matthew L. Mustokoff             Wendy J. Wilding and
       Retirement Fund, et al. v. Tile Shop            District of Minnesota                    Kessler Topaz Meltzer & Check    Justin P. Krypel
       Holdings, Inc.                                                                           LLP                              Faegre Baker Daniels LLP
                                                                                                Samuel H. Rudman
                                                                                                Robbins Geller Rudman & Dowd
                                                                                                LLP

  30)   Jeffrey Bailey, et al. v. State Farm   11/16   United States District Court        P    Erik D. Peterson, M. Austin      David Klapheke
        Fire and Casualty Company                      Eastern District of Kentucky at          Mehr, Philip G. Fairbanks, and   Boehl Stopher & Graves, LLP
                                                       Ashland                                  Bartley K. Hagerman              Heidi Dalenberg and
                                                                                                Mehr Fairbanks Trial Lawyers,    Patricia T. Mathy
                                                                                                PLLC                             Riley Safer Holmes & Cancila LLP

  31)   Teddy Glenn Abrams, Jr. v. JJelcor,    12/16   506th Judicial District Court,      D    J. Andrew Love                   Fred Hagans and William Hagans -
        Inc. d/b/a Action Rental and                   Waller County, Texas                     Wright & Close LLP               Hagans Montgomery & Rustay, PC
        Takeuchi MFG (US) Ltd.                                                                                                   Larkin C. Eakin, Jr. Eakin Law Firm


  32)   David Braden, et al. v. Foremost       12/16   United States District Court        P    Joseph H. Meltzer,               Stacy Allen and Marilyn Montano
        Insurance Company Grand Rapids,                Western District of Arkansas             Kessler Topaz Meltzer & Check    Jackson Walker LLP
        Michigan                                       Texarkana Division                       LLP                              J. Dennis Chambers
                                                                                                                                 Atchley Russell Waldrop & Hlavinka
                                                                                                                                 LLP

  33)   Wellshire Financial Services, LLC,     8/17    152nd Judicial District Court       P    Daniel Johnson                  Roland Garcia
        d/b/a LoanStar Title Loans, d/b/a              Harris County, Texas                     Sutherland Asbill & Brennan LLP Greenberg Traurig LLP
        MoneyMax Title Loans, and d/b/a                                                         Joseph D. Wargo
        LoanMax; Meadowwood Financial                                                           Wargo & French LLP
        Services, LLC, d/b/a LoanStar Title
        Loans, and d/b/a MoneyMax Title
        Loans; and Integrity Texas Funding,
        LP v. TMX Finance Holdings, Inc.;
        TMX Finance, LLC; TMX Finance
        of Texas, Inc.; and TitleMax of
        Texas, Inc.




                                                                                  Page 8
                                     Case 4:16-cv-01670 Document 290-4 Filed on 04/17/20 in TXSD Page 41 of 41
SAUL SOLOMON                                                                                                                                                    EXHIBIT B
                                                                   DEPOSITIONS (In Addition to Above)

                                                                                                                 Attorney                          Attorney
  Case                                            Date   Judge/Court                        Client         Plaintiff/Petitioner              Defendant/Respondent
  34) EB IP Holdings LLC, and                    10/17   United States District Court         D    Tammy Terry                        Howard Close
       Professional Drivers of Georgia,                  Southern District of Texas                Osha Liang LLP                     Wright & Close, LLP
       Inc. d/b/a ProDrivers v. Pro-Driver               Houston Division                          Jeffrey B. Sladkus
       Leasing Systems, Inc. and PDL, Inc.                                                         The Sladkus Law Group


  35)   Marty Paul and Brian Buskirk v.          12/17   United States District Court         P     Jeremy E. Roller,                 Matthew A. Russell
        RBC Capital Markets, LLC, et al.                 Western District of Washington             Yarmuth Wilsdon PLLC              Morgan, Lewis & Bockius LLP
                                                         at Tacoma
  36)   Daewoo International (America)           12/17   United States District Court,        P     David B. Weinstein                Steven P. Vangel, Daniela Oliveira,
        Corp. v. JD Fields & Company, Inc.               Southern District of Texas,                Weinstein Tippetts & Little LLP   and John J. Sullivan
                                                         Houston Division                                                             Hill Rivkins, LLP

  37)   David E. Boddie, Individually and        1/18    334th Judicial District Court        P     Norman Riedmueller                Michelle Brockway
        as Trustee of the David E. Boddie                Harris County, Texas                       Norman Riedmueller, P.C. &        Strasburger & Price, LLP
        GST07 Trust and Derivatively on                                                             Associates                        Gregory Crinion
        behalf of Industrial Polymers, Inc. v.                                                                                        Crinion Davis & Richardson, LLP
        Carl E. Boddie, et al

  38)   Rick Woods, Individually and on          3/18    United States District Court,        P     Matthew Mustokoff                 Edward Johnson
        Behalf of Others Similarly Situated              Northern District of California,           Kessler Topaz Meltzer & Check     Mayer Brown LLP
        v. Google, Inc.                                  San Jose Division                          LLP
                                                                                                    Brad Seidel
                                                                                                    Nix Patterson & Roach, LLP

  39)   Temper-Pedic North America, LLC,         3/18    United States District Court,        D     Robert J. Carty, Jr., Jesse       John B. Thomas, Esq. and Kelsey
        et al. v. Mattress Firm, Inc.                    Southern District of Texas,                Coleman, Nicholas Grimmer,        Machado
                                                         Houston Division                           William Benson, William           Hicks Thomas LLP
                                                                                                    Berkowitz and Brandon Bigelow
                                                                                                    Seyfarth Shaw LLP

  40)   U.S. Bank National Association v.        5/18    United States District Court,        D     Edward A. Friedman, Daniel B.     Aaron H. Marks, Joshua M.
        Windstream Services, LLC, v.                     Southern District of New York              Rapport, Jeffrey C. Fourmaux,     Greenblatt, and Stephen E. Hessler,
        Aurelius Capital Master, Ltd.                                                               and Christopher M. Colorado       P.C.
                                                                                                    Friedman Kaplan Seiler &          Kirkland & Ellis LLP
                                                                                                    Adelman LLP
                                                                                                                                      Arthur H. Aufses III
                                                                                                                                      Kramer Levin Naftalis & Frankel
                                                                                                                                      LLP
                                                                                    Page 9
